UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

ATTORNEY GENERAL OF                        )
THE BRITISH VIRGIN ISLANDS,                )
                                           )
        Applicant,                         )
                                           )
for Judicial Assistance to Obtain Evidence )
for Use in a Foreign Proceeding Pursuant   )
to 28 U.S.C. § 1782.                       )             Case No. 1:19-mc-164-RCL
                                           )
v.                                         )
                                           )
LESTER HYMAN, ESQ.,                        )
                                           )
        Defendant-Intervenor.              )
_______________________________________)

                                 MEMORANDUM OPINION

       The Attorney General of the British Virgin Islands (“the applicant”) has applied for

judicial assistance to obtain evidence for use in a foreign proceeding pursuant to 28 U.S.C. §

1782 (“Section 1782”). ECF No. 1. The evidence sought would be used in a contemplated civil

lawsuit in the British Virgin Islands (“BVI”) against Lester Hyman, a member of the District of

Columbia Bar who represented the British Virgin Islands Government (“BVIG”) for

approximately thirty years. The Court previously granted Mr. Hyman’s motion to intervene and

oppose the application, making him a defendant-intervenor in this case. ECF No. 8. Upon

consideration of all memoranda filed by both the applicant and Mr. Hyman (ECF Nos. 1, 2-1, 3,

4, & 5-1), the Court will GRANT IN PART AND DENY IN PART the application for judicial

assistance under Section 1782. Specifically, the Court will DENY WITHOUT PREJUDICE all

requests for discovery from persons or entities other than Mr. Hyman. The Court will also

DENY WITHOUT PREJUDICE the two overly broad requests for discovery from Mr. Hyman




                                                1
(detailed below and in the accompanying Order). The Court will GRANT all other requests for

discovery from Mr. Hyman (detailed below and in the accompanying Order).



                                              BACKGROUND1

        The applicant seeks assistance from this Court in obtaining evidence for contemplated

civil proceedings against Lester Hyman in the BVI. ECF No. 1 ¶ 2. Mr. Hyman is a member of

the District of Columbia Bar who represented the BVIG in an attorney-client capacity from 1987

to July 30, 2017, at which point the BVIG terminated Mr. Hyman. Id. The applicant is

contemplating bringing a civil action in the BVI against Mr. Hyman for fraud in equity, breach

of fiduciary care and loyalty, and negligence. Id. Legal professional ethics rules and case law in

the BVI impose heightened pleading standards when alleging fraud or dishonesty, meaning that

the pleading must be particularized and supported by cogent evidence. Id. at ¶ 3. Because the

allegations the applicant is contemplating are very serious, the Attorney General would like to

conduct investigations and discovery to ensure the accuracy of its founding pleading for use

before the Eastern Caribbean Supreme Court at the BVI (“BVI High Court”). Id.

        According to the applicant, while acting within the scope of his legal representation, Mr.

Hyman introduced certain business promoters from the United States to the BVIG in late 2013 or

early 2014. Id. at ¶ 4. These promoters proposed starting an airline that would operate nonstop

commercial flights between Miami and the BVI. Id. The BVIG ultimately invested $7,200,000 in

the airline, but it never went into operation, and the other investors never invested any money

before burning up the BVIG’s investment. Id. at ¶ 5. The BVIG’s investigations suggest that Mr.



1
  These facts are taken from the Section 1782 application (ECF No. 1) and serve merely as context for the remainder
of the Memorandum Opinion. The Court takes no position on whether the applicant could prove these allegations in
either a U.S. court or in the BVI High Court.

                                                        2
Hyman was a paid Director of the failed airline and personally profited an undisclosed $10,000

in director’s fees, $2,500 for each in-person meeting, and stock options. Id. at ¶ 6. Mr. Hyman

was also likely a paid Director of at least one of the airline’s shareholder companies. Id.

Additionally, Mr. Hyman apparently received a secret $200,000 finder’s fee from the airline

and/or its promoters for putting the deal together with the BVIG. Id. Mr. Hyman did not disclose

any of this information to the BVIG. Id.

        After the BVIG terminated Mr. Hyman, he attempted to recharacterize his role from that

of attorney to that of “honest mediator,” but he later admitted to working on both sides of the

transaction. Id. The BVIG cites numerous emails between Mr. Hyman and the then-Premier of

the BVI which show that he failed to disclose important red flags about the airline investment to

his client. Id. at ¶ 7. Mr. Hyman also attempted to convince the then-Premier to sign a side letter

containing clauses adverse to the BVIG’s interests. Id. at ¶ 9. Mr. Hyman then pushed the BVIG

to enter into the airline venture. Id.

        In June of 2019, the BVIG’s current attorneys requested the BVIG’s client file from Mr.

Hyman. Id. at ¶ 10. Despite having had the BVIG as a client for thirty years, Mr. Hyman

responded that there was neither a client file nor any form of written communications ever

created because all of his meetings were in person or over the phone. Id. The BVIG, however, is

in possession of many emails and documents between the BVIG and Mr. Hyman regarding the

failed airline venture, thus suggesting that Mr. Hyman’s response was inaccurate. Id.

Additionally, when asked by the BVIG’s current attorneys about the renumeration that he

received as director of the failed airline venture, he responded that he believed he was paid about

$500; however, the director that the BVIG was entitled to place on the airline’s Board of




                                                 3
Directors has provided an email from the airline setting out director compensation, which

included a payment of $10,000, $2,500 per in-person meeting, and stock options. Id. at ¶ 11.

         Because of the heightened pleading standard that applies to the contemplated lawsuit, the

applicant requests the Court’s assistance so that it may better support its claim against Mr.

Hyman. Id. at ¶ 13. The applicant specifically requests the following:

         •    An Order that the applicant may serve subpoenas duces tecum on Lester S. Hyman,
              Esq., compelling the production of: (1) His entire client file for the BVI, which shall
              also include any documents, correspondence, or any other material that should be in
              the client file but that Mr. Hyman may not as of yet have included in the client file; (2)
              For the period of January 1, 1987 to the present, copies of all documents (whether in
              electronic or hard copy form) evidencing, describing, or otherwise mentioning any
              retainers, letters of engagement, letters of instructions, or any other document setting
              out the nature of the agreement(s) between Mr. Hyman and the BVI for the provision
              of legal advice or other services to the BVI; (3) For the period from September 1, 2013
              to the present, copies of all account statements, payment advice slips, checks, wire
              transfer confirmations, cash receipt slips, or any other financial document (whether in
              electronic or hardy copy form) in respect to any Bank Account of Mr. Hyman,
              including documents or communications of any kind showing information regarding
              any and all payments or deposits made by electronic funds transfer, banker’s draft,
              check, or cash for the credit of any Bank Account of Mr. Hyman;2 (4) For the period
              from August 1, 2013 to the present, copies of all documents and information (whether
              in electronic or hard copy form) in Mr. Hyman’s possession, custody, or control arising
              from or in connection with Mr. Hyman’s provision of legal or other services to the BVI
              including, but not limited to, documents and information relating to the failed airline
              venture; (5) For the period from January 1, 1987 to December 31, 2017, copies of all
              annual reports (or similar) issued by Mr. Hyman to the BVI that set out a summary of
              the services rendered by Mr. Hyman in exchange for his $100,000 annual retainer; (6)
              For the period from August 1, 2013 to the present, copies of all communications
              (whether in electronic or hardy copy form) in Mr. Hyman’s possession, custody, or
              control between Mr. Hyman and any of the Operator Parties;3 and (7) For the years
              2014, 2015, 2016, 2017, and 2018, copies of all U.S. federal income tax returns
              (including all schedules to such tax returns) filed by Mr. Hyman as well as a statement


2
  A “Bank Account of Mr. Hyman” is any account held at any bank, savings and loan association, credit union,
securities broker-dealer, or other financial institution that is held in the name of Mr. Hyman or any legal entity, in
which Mr. Hyman holds or has held, directly or indirectly, legally or beneficially, a fifty percent or greater interest.
3
  The “Operator Parties” include: (1) BV Airways Inc.; (2) Castleton Holdings LLC; (3) Colchester Aviation LLC;
(4) Colchester Aviation Ltd.; (5) Raptor Aviation Ltd.; (6) any shareholders (whether indirect or direct, corporate or
individual, legal or beneficial), directors, officers, or any other related party or affiliate of, or acting on behalf of or
in conjunction with, any of the enumerated five legal entities; (7) Bruce Bradley; (8) Jamaal Brown; (9) Adam
Frieman; (10) Scott Weisman; (11) Jerry Willoughby; and/or (12) any party acting on behalf of or in conjunction
with any of the five enumerated individuals.

                                                             4
          setting out a detailed breakdown of the sources, nature, and amounts of income realized
          by Mr. Hyman in those years.
      •   An Order that the applicant may serve subpoenas duces tecum on any information
          technology person or entity residing or found in the District of Columbia that has
          provided, at any time since January 1, 2014, any information technology service, to
          include also anyone or any entity that has maintained and/or provided backup services
          of any computer, server, information technology device, and/or email correspondence,
          to Mr. Hyman and/or any legal entity, in which Mr. Hyman holds or has held, directly
          or indirectly, legally or beneficially, a fifty percent or greater interest, compelling the
          production of: (1) Any document, spreadsheet, presentation, email correspondence
          (whether draft or actually sent or received), or any other electronic file that is part of,
          or should be part of, Mr. Hyman's client file for the BVI; and (2) For the period from
          January 1, 2014 to the present, copies of all documents, spreadsheets, presentations,
          and other electronic files that were saved at any time during the period and that relate
          in any way to the BVI, Mr. Hyman’s representation thereof, and/or any of the Operator
          Parties and all email correspondence during the period to or from, or saved as a draft
          by, Mr. Hyman and/or any person affiliated in any way with any legal entity, in which
          Mr. Hyman holds or has held, directly or indirectly, legally or beneficially, a fifty
          percent or greater interest, that relate in any way to the BVI, Mr. Hyman's
          representation thereof, and/or any of the Operator Parties.
      •   An Order that the applicant may serve subpoenas duces tecum on any bank, savings
          and loan association, credit union, securities broker-dealer, or other financial institution
          residing or found in the District of Columbia that holds or has held a Bank Account of
          Mr. Hyman at any time since September 1, 2013, compelling the production of: For the
          period from September l, 2013, to the present, copies of all wire transfer records, debit
          advices, credit advices, remittance advices, statements of account, correspondence,
          emails, checks, demand drafts, or any other documents processed or held with respect
          to any Bank Account of Mr. Hyman.
      •   An Order that the applicant may serve subpoenas duces tecum on any income tax
          preparer, advisor, or accountant residing or found in the District of Columbia who
          prepared, advised, or assisted with Mr. Hyman’s U.S. federal income tax returns and/or
          related materials for the years 2014, 2015 2016, 2017, and/or 2018, compelling the
          production of: Copies of all correspondence, emails, documents, tax returns, schedules
          to the same, and any other records in electronic or hard copy form that show the
          quantum, sources, and nature of Mr. Hyman's income from January 1, 2014, to
          December 31, 2018.
      •   An Order that the applicant may serve subpoenas ad testificandum on Mr. Hyman,
          compelling him to testify by way of sworn deposition regarding all matters relating to:
          (1) Any aspect, fact, or other thing arising out of or in any way connected with his
          representation of the BVI as its attorney; and (2) Any aspect, fact, or other thing
          connected in any way, also including any aspect, fact, or other thing regarding the
          BVI’s and/or Mr. Hyman’s communications and relationships, with any of the Operator
          Parties.

ECF No. 1-3.


                                                 5
                                      LEGAL STANDARD

       Section 1782 is designed to “provide federal-court assistance in gathering evidence for

use in foreign tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004).

Section 1782 applies to “documentary and other tangible evidence as well as testimony.” Id. at

248. Section 1782(a) reads:

       The district court of the district in which a person resides or is found may order him
       to give his testimony or statement or to produce a document or other thing for use
       in a proceeding in a foreign or international tribunal, including criminal
       investigations conducted before formal accusation. The order may be made
       pursuant to a letter rogatory issued, or request made, by a foreign or international
       tribunal or upon the application of any interested person and may direct that the
       testimony or statement be given, or the document or other thing be produced, before
       a person appointed by the court. By virtue of his appointment, the person appointed
       has power to administer any necessary oath and take the testimony or statement.
       The order may prescribe the practice and procedure, which may be in whole or part
       the practice and procedure of the foreign country or the international tribunal, for
       taking the testimony or statement or producing the document or other thing. To the
       extent that the order does not prescribe otherwise, the testimony or statement shall
       be taken, and the document or other thing produced, in accordance with the Federal
       Rules of Civil Procedure.

Essentially, Section 1782 requires that before granting these applications, courts must find that

three factors are met: (1) a person, from whom evidence is sought, reside or be found in the

District of this Court; (2) the evidence be for use in a foreign proceeding; and (3) the request be

pursuant to a foreign tribunal request or upon application of an interested party. Intel, 542 U.S. at

264. As long as these three mandatory factors are met, courts have broad discretion in deciding

whether to grant or deny these applications.

       Four additional factors exist to guide the exercise of that broad discretion: (1) whether the

person from whom discovery is sought is a participant in the foreign proceeding; (2) the nature

of the foreign tribunal, the character of the proceedings underway abroad, and the receptivity of

the foreign government, the court, or agency abroad to federal-court judicial assistance; (3)



                                                 6
whether the § 1782(a) request conceals an attempt to circumvent foreign proof-gathering limits

or other policies of a foreign country or the United States; and (4) whether the § 1782(a) request

is unduly intrusive or burdensome. Id. at 264-65. The Court’s discretion is further informed by

the twin Congressional aims of “providing efficient means of assistance to participants in

international litigation in our federal courts and to encourage foreign countries by example to

provide similar means of assistance to our courts.” Id. at 252.



                                           ANALYSIS

       As explained below, the Court finds that while all requests for discovery from Mr.

Hyman satisfy the mandatory factors, the discretionary factors support granting only some of

those requests. The requests for discovery from persons or entities other than Mr. Hyman fail to

meet the first of Section 1782’s mandatory factors and therefore must be denied.



I. MANDATORY FACTORS

       The Court finds that all three of Section 1782’s mandatory factors are satisfied with

respect to the requests for discovery from Mr. Hyman. The requests for discovery from any other

person or entity fail because the applicant has not properly shown that any other person or entity

resides in or is found in the District of Columbia.


       A. Although Mr. Hyman Undisputedly Resides in the District of Columbia, the
       Applicant Has Failed to Establish that Any Other Person or Entity from Whom
       Discovery is Sought Resides in or is Found in the District of Columbia.

       The applicant seeks discovery from Mr. Hyman as well as from unnamed and unknown

IT professionals, banks, and income tax preparers, advisers, and/or accountants who assisted

with any of Mr. Hyman’s 2014-2018 tax returns. Mr. Hyman does not dispute that he resides in

                                                 7
the District of Columbia. ECF No. 2-1 at 5. Therefore, the applicant’s request for discovery from

Mr. Hyman clearly satisfies the first mandatory factor.

         Mr. Hyman asserts that the requests for discovery from persons or entities other than Mr.

Hyman are too broad and do not provide any information about “the unnamed and unknown

entities from which [the applicant] seeks discovery.” Id. at 6. He maintains that the correct

standard for “residing in” or being “found in” the district requires the applicant to show that the

Court has general personal jurisdiction over the entity or person from whom discovery is sought.

He then suggests that because very few banks are headquartered in the District of Columbia, the

Court will not have general jurisdiction over the banks. Mr. Hyman similarly disputes whether

the applicant can establish general jurisdiction over the unnamed IT professionals and tax

assistants from whom it seeks information. Essentially, he argues that as a matter of law, specific

jurisdiction will not suffice under the first mandatory factor, and the applicant cannot show

general jurisdiction over these third parties.

         The D.C. Circuit does not appear to have spoken directly on the issue of whether the first

mandatory factor requires a finding of general personal jurisdiction rather than specific personal

jurisdiction, but other Courts of Appeals as well as the D.C. District Court have found that either

general or specific personal jurisdiction will suffice for the first mandatory factor.4 See, e.g., In

re del Valle Ruiz, 939 F.3d 520, 527 (2d Cir. 2019) (finding that the “statutory scope” of the first

mandatory factor “extends to the limits of personal jurisdiction consistent with due process” and

thus encompasses both general and specific jurisdiction); In re De Leon, 2020 U.S. Dist. LEXIS
4
  Mr. Hyman claims that in In re Masters, 315 F. Supp. 3d 269 (D.D.C. 2018), the Court found that only personal
jurisdiction in the form of general jurisdiction will suffice for the first mandatory factor. Mr. Hyman’s reading of In
re Masters is patently incorrect. Although Judge Reggie Walton found that the Court lacked general jurisdiction
over the banks in question, he specifically refrained from ruling on the legal issue of whether specific jurisdiction
would also suffice, as it was clear that specific jurisdiction did not exist in that case. In re Masters, 315 F. Supp. 3d
at 274-75.

                                                            8
37270, at *4-5 (D.D.C. Mar. 4, 2020) (quoting In re del Valle Ruiz in determining that the first

mandatory factor “extends to the limits of personal jurisdiction consistent with due process”)

(Chutkan, J.). The Court agrees with both the Second Circuit and Judge Chutkan that the first

mandatory factor encompasses personal jurisdiction in either form.

       Although the Court finds that either general or specific jurisdiction will suffice, the

applicant is presently unable to provide the names of any of Mr. Hyman’s banks, IT

professionals, tax assistants, etc. The Court recognizes that this is because the applicant has not

yet been able to depose Mr. Hyman and obtain this information. The applicant has specified that

it only seeks discovery from entities that are incorporated or headquartered in the District of

Columbia or from entities that worked with Mr. Hyman directly through their District of

Columbia branches or offices. ECF No. 3 at 11. Although this theoretically covers only those

entities over whom this Court has general or specific jurisdiction, the Court cannot grant a

blanket subpoena and trust that the applicant will make the proper determination about personal

jurisdiction before serving that subpoena on a person or entity. It is the Court who must decide

questions of personal jurisdiction on a case-by-case basis, not the applicant. Because the

applicant cannot name any specific person or entity other than Mr. Hyman, the Court must deny

the application with respect to any person or entity other than Mr. Hyman.

       The Court will, however, deny that portion of the application without prejudice. As

explained in this Memorandum Opinion, the Court will grant the request to depose Mr. Hyman,

meaning that the applicant should be able to learn the names of specific banks, IT professionals,

tax assistants, etc. Once it has these names, the applicant may refile the portion of its Section

1782 application seeking information from these other persons or entities. At that point, the

applicant will be able to name the exact persons or entities that it would like to subpoena and



                                                  9
explain why the Court has personal jurisdiction (either general or specific) over each one. The

Court will not discuss the requests for information from persons or entities other than Mr.

Hyman any further in this Memorandum Opinion, as such a discussion will only be proper if the

applicant can first establish that those persons or entities “reside in” or are “found in” the District

of Columbia.


        B. The Evidence Sought is for Use in a Foreign Proceeding.

        The applicant seeks discovery for use in a contemplated civil suit against Mr. Hyman in

the BVI, specifically in the BVI High Court. ECF No. 1 ¶ 24. The BVI High Court is clearly a

foreign tribunal within the meaning of Section 1782. See, e.g., In re Ming Yang, 2019 U.S. Dist.

LEXIS 146853, at *1-3 (N.D. Cal. Aug. 28, 2019) (granting an application under Section 1782

for evidence to be used in a proceeding before the BVI High Court). Mr. Hyman does not appear

to dispute the BVI High Court’s status as a foreign tribunal.

        Mr. Hyman does, however, argue that granting the applicant’s request would be improper

because the foreign proceeding has not yet been initiated. ECF No. 2-1 at 6-7. This argument

fundamentally misunderstands the second mandatory factor. The Supreme Court specifically

stated in Intel that “the ‘proceeding’ for which discovery is sought under § 1782(a) must be in

reasonable contemplation, but need not be ‘pending’ or ‘imminent.”5 542 U.S. at 247. The D.C.

Circuit has further confirmed that the second mandatory factor merely asks whether there is

“sufficient indication that a proceeding in court would eventuate in which the evidence gathered

can be weighed impartially.” In re Letter of Request from the Crown Prosecution Serv., 870 F.2d
686, 692 (D.C. Cir. 1989). The contemplated proceeding in the BVI High Court meets this test,



5
 Mr. Hyman’s assertion that the application must be denied because foreign proceedings are not “reasonably
imminent” is thus an incorrect statement of the law. ECF No. 2-1 at 6.

                                                       10
and the fact that the Attorney General of the BVI has not yet filed its civil suit against Mr.

Hyman is not fatal to the request. The Declaration of Martin Kenney asserts that the proceedings

against Mr. Hyman will likely “be launched within sixty days following the conclusion of

discovery hereunder.” ECF No. 1-1 ¶ 76. This case is thus similar to In re Application of

Furstenberg Fin. SAS v. Litai Assets LLC, where the Eleventh Circuit found that foreign

proceedings were reasonably contemplated because the applicants stated that they would be

filing proceedings in Luxembourg within 45 days of receiving the Section 1782 discovery. 877
F.3d 1031, 1035 (11th Cir. 2017).

       The applicant has explained that it is requesting this evidence before filing its lawsuit to

better ensure that it can meet the BVI’s heightened pleading standard for claims involving fraud

or dishonesty. Mr. Hyman argues that if the applicant cannot meet the BVI’s heightened pleading

standard without the discovery that it seeks from this Court, then no lawsuit is reasonably

contemplated, and the application must be denied. This argument is flawed for two reasons. First,

the applicant never stated that it cannot survive the heightened pleading standard without this

evidence; rather, it has suggested that this evidence would be extremely useful in ensuring that it

meets that standard. Second, even if the applicant could not meet the heightened pleading

standard without this evidence, that would not automatically mean that the application must be

denied. See, e.g., LEG Q LLC V. RSR Corp., 2017 U.S. Dist. LEXIS 140280, at *2-5 (N.D. Tex.

Aug. 31, 2017) (granting the Section 1782 request for the express purpose of enabling the

applicant to meet England’s heightened pleading standard).

       Furthermore, to adopt Mr. Hyman’s reasoning would be to ignore the Supreme Court’s

determination in Intel that the foreign proceeding does not have to be underway for the Court to

grant relief. Mr. Hyman argues that if the applicant could meet the pleading standard without this



                                                 11
evidence, the Court must deny the motion and let the BVI High Court handle discovery once the

applicant files its lawsuit there. At the same time, however, Mr. Hyman argues that if the

applicant could not meet the pleading standard without this evidence, then no lawsuit is

reasonably contemplated and the Court must deny the motion. By this logic, an applicant could

never obtain Section 1782 relief when a foreign proceeding is not already underway. Such a

holding would not be in accordance with the Supreme Court’s express ruling that an application

can be granted even when a foreign proceeding has not yet begun. Therefore, regardless of

whether the applicant could meet the heightened pleading standard without the requested

discovery, the Court is satisfied that the civil suit against Mr. Hyman in the BVI High Court is in

reasonable contemplation. The applicant has thus met the second mandatory factor with respect

to requests for discovery from Mr. Hyman.


       C. The Applicant is an Interested Party.

       The third mandatory factor requires that the request come from either the foreign tribunal

or an interested party. The applicant intends to initiate proceedings in the BVI as a claimant and

seeks to benefit by obtaining monetary damages should it prevail in the contemplated

proceeding. ECF No. 1 ¶ 26. Mr. Hyman concedes that this undoubtedly meets the standard for

an interested party. ECF No. 2-1 at 5. Therefore, the applicant has clearly met the third

mandatory factor. Because all three mandatory factors are satisfied with respect to the applicant’s

requests for discovery from Mr. Hyman, the Court may analyze these requests under the four

discretionary factors.




                                                12
II. DISCRETIONARY FACTORS

         The Court finds that the balance of the discretionary factors weighs in favor of granting

the application with respect to some but not all of the applicant’s requests for discovery from Mr.

Hyman.


         A. The First Discretionary Factor Weighs in the Applicant’s Favor.

         The first discretionary factor asks the Court to consider whether the person from whom

discovery is sought is a participant in the foreign proceeding in which the evidence will be used.

Once the applicant files its contemplated lawsuit, Mr. Hyman will undoubtedly be a participant.

Although normally being a participant in the foreign proceeding would weigh against granting

the application because the BVI High Court could order production of this evidence on its own,

Intel, 524 U.S. at 264, the critical distinction in this case is that the BVI High Court does not yet

have jurisdiction over Mr. Hyman. Rather, the applicant seeks discovery to help it meet the

heightened pleading standard for claims involving fraud or dishonesty. Therefore, the underlying

rationale of the first discretionary factor—compelling production of evidence that the foreign

tribunal lacks authority to compel—still applies. See In re Ambercroft Trading Ltd., 2018 U.S.

Dist. LEXIS 98175, at *10-11 (N.D. Cal. Oct. 3, 2018). The evidence that the applicant seeks is

currently “unobtainable absent § 1782(a) aid.” Intel, 524 U.S. 264. Because the BVI High Court

cannot presently order Mr. Hyman to appear for a deposition or turn over any documents, and in

light of the unique procedural posture of this matter, the Court finds that the first discretionary

factor weighs in favor of granting the application.6




6
 Even if this factor did not weigh in the applicant’s favor, this is not the only factor to be weighed, meaning that the
Court’s ultimate decision would likely remain unchanged.

                                                          13
        B. The Second Discretionary Factor Weighs in the Applicant’s Favor.

        The second discretionary factor asks the Court to consider the nature of the foreign

tribunal and whether the foreign court is receptive to assistance from a U.S. federal court. The

BVI High Court has implicitly recognized the admissibility of evidence procured via Section

1782, and Mr. Hyman does not dispute that the second discretionary factor weighs in favor of

granting the application. ECF No. 2-1 at 7. Additionally, the Court sees no evidence suggesting

that the BVI High Court would not be receptive to evidence procured via Section 1782. The

Court thus finds that the second discretionary factor clearly weighs in favor of granting the

application.


        C. The Third Discretionary Factor Weighs in the Applicant’s Favor.

        The third discretionary factor asks the Court to consider whether the application conceals

an attempt to circumvent foreign proof-gathering restrictions or other policies of the foreign

country or the United States. As previously explained, the BVI High Court has no objection to

parties using evidence obtained via Section 1782. Nevertheless, Mr. Hyman argues that although

this evidence would be discoverable in the BVI High Court or in a U.S. court once the applicant

filed its lawsuit and reached the discovery stage, it is improper to allow the applicant to obtain

this evidence before filing its lawsuit. Mr. Hyman notes that even though the BVI has a

heightened pleading standard for these types of allegations, neither BVI nor U.S. courts allow

pre-discovery, even where heightened pleading is required.

        The case law that Mr. Hyman cites, however, is not on point,7 and his arguments are not

in accordance with the relevant case law. For example, in In re Ambercroft, the Northern District



7
 Much of the case law that Mr. Hyman cites is presented in a misleading fashion, with quotes being selectively
cherry-picked and holdings being taken out of context (or holdings being misstated altogether).

                                                        14
of California specifically held that the question of whether pre-discovery would be allowed in the

BVI is irrelevant to the third discretionary factor, and “the fact that pre-discovery may not be

allowed under Eastern Caribbean Supreme Court Civil Procedure does not suggest that Petitioner

is trying to circumvent proof-gathering restrictions.” In re Ambercroft Trading Ltd., 2018 U.S.

Dist. LEXIS 171366, at *21 (N.D. Cal. Oct. 3, 2018) (finding that the third discretionary factor

weighed in favor of granting the application even though the lawsuit had not yet been filed in the

BVI). The question posed by the third discretionary factor is not whether the BVI would permit

pre-discovery, but whether BVI law affirmatively prohibits the applicant from obtaining relief

under Section 1782. See Intel, 542 U.S. at 244 (“A foreign nation may limit discovery within its

domain for reasons peculiar to its own legal practices, culture, or traditions; such reasons do not

necessarily signal objection to aid from the United States federal courts.”).

        Furthermore, Section 1782 does not impose an exhaustion requirement, meaning that the

applicant does not need to request discovery from the foreign tribunal before filing its Section

1782 request. See In re Maley Hungarian Airlines, 964 F.2d 97, 99 (2d Cir. 1992). By the same

logic, courts have also rejected “any implicit requirement that any evidence sought in the United

States must be discoverable under the laws of the foreign country.” In re Application of

Aldunate, 3 F.3d 54, 59 (2d Cir. 1993). As the Second Circuit has explained, “[p]roof-gathering

restrictions are best understood as rules akin to privileges that prohibit the acquisition or use of

certain materials, rather than as rules that fail to facilitate” discovery of the requested

information. Mees v. Buiter, 793 F.3d 291, 303 n.20 (2d Cir. 2015). There is no indication that

the BVI prohibits use of this material, and thus there can be no attempt to circumvent a foreign

proof-gathering restriction. Because there is no evidence that the applicant is attempting to




                                                  15
circumvent any proof-gathering restrictions or policies in either the BVI or the U.S., the third

discretionary factor weighs in favor of granting the application.8


         D. Under the Fourth Discretionary Factor, Two of the Applicant’s Requests for
         Discovery from Mr. Hyman are Unduly Burdensome and Overly Broad.

         The fourth discretionary factor asks the Court to consider whether granting the

application would be overly burdensome or intrusive for the person from whom information is

sought. With respect to any information that is in (or should be in) the client file, Mr. Hyman

cannot credibly argue that turning over that information is unduly burdensome or intrusive. The

BVIG has a right to this information, and regardless of whether Mr. Hyman failed to maintain a

client file or is simply withholding it, Mr. Hyman cannot refuse to turn over information that

should be in that file. The applicant should also be able to obtain any information pertaining to

Mr. Hyman’s relationship with the failed airline, as that is directly relevant to the contemplated

lawsuit. Therefore, as set forth in the Conclusion of this Memorandum Opinion and in the

accompanying Order, the Court will grant the requests that are specifically tailored to Mr.

Hyman’s relationship with the airline and the BVI.

         Some of the applicant’s requests, however, are too broad, which makes them overly

burdensome and invasive. The two requests for discovery from Mr. Hyman with which the Court

is concerned are:

         •   For the period from September 1, 2013 to the present, copies of all account
             statements, payment advice slips, checks, wire transfer confirmations, cash
             receipt slips, or any other financial document (whether in electronic or hard
             copy form) in respect of any Bank Account of Mr. Hyman, including documents
             or communications of any kind showing information regarding any and all




8
 Even if this factor did not weigh in the applicant’s favor, this is not the only factor to be weighed, meaning that the
Court’s ultimate decision would likely remain unchanged.

                                                          16
              payments or deposits made by electronic funds transfer, banker’s draft, check,
              or cash for the credit of any Bank Account of Mr. Hyman. 9
         •    For the years 2014, 2015, 2016, 2017, and 2018, copies of all U.S. federal
              income tax returns (including all schedules to such tax returns) filed by Mr.
              Hyman as well as a statement setting out a detailed breakdown of the sources,
              nature, and amounts of income realized by Mr. Hyman in those years.

These requests would reveal a great deal of personal financial information that is entirely

unrelated to the contemplated civil suit against Mr. Hyman. Although the Court understands that

the applicant has requested to see all of Mr. Hyman’s financial documents out of concern that he

will hide any unlawful or unethical transactions, at this time, the Court cannot allow the

applicant to have unfettered access to his bank records and tax returns, most of which are

unlikely to have any bearing on the contemplated lawsuit.10

         Of course, granting an applicant’s Section 1782 request for personal financial information

from another person is not unprecedented. For example, the Southern District of Florida granted

an applicant’s Section 1782 request for personal financial records from another person—despite

that person’s objections—because his banking records were relevant to whether he had conspired

to hide funds, which was the subject of the foreign proceeding. In re H.M.B. Ltd., 2018 U.S.

Dist. LEXIS 111108, at *28-31 (S.D. Fla. July 2, 2018).11 In that case, however, the Court did

not grant the applicant’s full request; rather, the Court determined that some of the financial

requests were too broad and thus narrowed the scope of its Order to grant discovery only for

financial records that were directly relevant to the foreign proceeding. Id. In doing so, the



9
  A “Bank Account of Mr. Hyman” is any account held at any bank, savings and loan association, credit union,
securities broker-dealer, or other financial institution that is held in the name of Mr. Hyman or any legal entity, in
which Mr. Hyman holds or has held, directly or indirectly, legally or beneficially, a fifty percent or greater interest.
10
   It is true that this is only one of four discretionary factors to consider, and as a matter of law the Court could still
choose to grant these requests in spite of their broad nature; however, the Court does not want to subject Mr. Hyman
to such invasive discovery at this time.
11
   Although this explanation comes from Magistrate Judge Jonathan Goodman’s Report & Recommendation, Judge
Marcia Cooke adopted the Report & Recommendation in its entirety. See In re H.M.B. Ltd., U.S. Dist. LEXIS
145522 (S.D. Fla. Aug. 24, 2018).

                                                            17
Southern District of Florida chose to assume responsibility for narrowing the wording of the

request and ensuring that it would not be unduly burdensome or intrusive. The D.C. Circuit,

however, has been clear that the District Court is not “obligat[ed] to trim [the] discovery request”

after determining that it is “overbroad” or “vague.” Lazaridis v. Int’l Ctr. for Missing &

Exploited Children, 473 Fed. App’x 2, 4 (D.C. Cir. 2012).

       In light of Lazaridis, the Court could simply deny the two problematic requests outright,

as this Court has no interest in assuming responsibility for trimming them itself; however, the

Court will instead allow the applicant an opportunity to correct its own mistakes. The Court will

deny the two specific requests at issue but allow the applicant to refile a more narrowly tailored

request for financial and/or tax information that is directly relevant to the airline venture and the

contemplated lawsuit. At this time, the Court believes that the applicant is entitled to financial

information specifically pertaining to the airline venture and the contemplated civil suit, but not

to financial information extending beyond those matters. Therefore, the applicant will need to

reword its requests to ask only for information that is relevant to its contemplated lawsuit.

       If, at a later date, the applicant wishes to refile the two requests as currently worded, it

will need to make a strong showing that such invasive discovery is warranted. For example, if

the applicant rewords its request for financial records and the Court grants it, but the applicant

can prove that Mr. Hyman withholds information covered by that narrowly tailored request, the

Court would then consider requiring Mr. Hyman to turn over all of the financial records sought

in this initial request. For now, however, the applicant raises only speculative concerns about

whether Mr. Hyman would comply with a more narrowly tailored request, making the discovery

requests for all financial information (as currently worded) premature.




                                                 18
         As for all other requests for discovery from Mr. Hyman, the Court finds that those are

relevant to the contemplated litigation and thus are not overly broad or burdensome, so the fourth

factor weighs in favor of granting those requests. 12


         E. The Twin Aims of Section 1782 Weigh in the Applicant’s Favor.

         The twin aims of Section 1782 ask the Court to consider whether granting the application

would further the goals of “providing efficient means of assistance to participants in international

litigation in our federal courts” and “encourag[ing] foreign countries by example to provide

similar means of assistance to our courts.” Intel, 542 U.S. at 252. Although these twin aims are

not their own separate factor, it is useful to note that they will be furthered by the Court’s ruling.

For the reasons already stated above, the Court finds that granting the applicant’s request for

discovery from Mr. Hyman would assist the BVIG with its lawsuit against Mr. Hyman. The

Court also believes that granting this request will make foreign countries (especially the BVI,

which has a provision similar to Section 1782) more likely to reciprocate should our government

make a similar request in their courts.13 Therefore, the Court finds that granting discovery from

Mr. Hyman will further the twin aims of Section 1782.




12
   Even if this factor did not weigh in favor of granting part of the application, this is not the only factor to be
weighed, meaning that the Court’s ultimate decision would likely remain unchanged.
13
   Although reciprocity is not “a predicate” to granting an application, Deere Ltd. v. Sperry Corp., 574 F.2d 132, 135
(3d Cir. 1985), it is worth noting that the Court’s decision may ultimately foster reciprocity.

                                                         19
                                                   CONCLUSION

         Based on the foregoing, the Court will GRANT IN PART AND DENY IN PART the

application for judicial assistance to obtain evidence for use in a foreign proceeding pursuant to

28 U.S.C. § 1782 (ECF No. 1).

         The Court will DENY WITHOUT PREJUDICE the requests for discovery from

persons or entities other than Mr. Hyman, which the applicant may refile once it learns the

identities of the specific persons or entities from which it seeks information. The applicant

should ensure that its requests for discovery from these third parties are narrowly tailored and

seek only financial/tax information that is directly relevant to the contemplated lawsuit. The

current wording of these requests asks for:

         •    An Order that the applicant may serve subpoenas duces tecum on any information
              technology person or entity residing or found in the District of Columbia that has
              provided, at any time since January 1, 2014, any information technology service, to
              include also anyone or any entity that has maintained and/or provided backup services
              of any computer, server, information technology device, and/or email correspondence,
              to Mr. Hyman and/or any legal entity, in which Mr. Hyman holds or has held, directly
              or indirectly, legally or beneficially, a fifty percent or greater interest, compelling the
              production of: (1) Any document, spreadsheet, presentation, email correspondence
              (whether draft or actually sent or received), or any other electronic file that is part of,
              or should be part of, Mr. Hyman's client file for the BVI; and (2) For the period from
              January 1, 2014 to the present, copies of all documents, spreadsheets, presentations,
              and other electronic files that were saved at any time during the period and that relate
              in any way to the BVI, Mr. Hyman’s representation thereof, and/or any of the Operator
              Parties and all email correspondence during the period to or from, or saved as a draft
              by, Mr. Hyman and/or any person affiliated in any way with any legal entity, in which
              Mr. Hyman holds or has held, directly or indirectly, legally or beneficially, a fifty
              percent or greater interest, that relate in any way to the BVI, Mr. Hyman's
              representation thereof, and/or any of the Operator Parties. 14
         •    An Order that the applicant may serve subpoenas duces tecum on any bank, savings
              and loan association, credit union, securities broker-dealer, or other financial institution

14
   The “Operator Parties” include: (1) BV Airways Inc.; (2) Castleton Holdings LLC; (3) Colchester Aviation LLC;
(4) Colchester Aviation Ltd.; (5) Raptor Aviation Ltd.; (6) any shareholders (whether indirect or direct, corporate or
individual, legal or beneficial), directors, officers, or any other related party or affiliate of, or acting on behalf of or
in conjunction with, any of the enumerated five legal entities; (7) Bruce Bradley; (8) Jamaal Brown; (9) Adam
Frieman; (10) Scott Weisman; (11) Jerry Willoughby; and/or (12) any party acting on behalf of or in conjunction
with any of the five enumerated individuals.

                                                            20
              residing or found in the District of Columbia that holds or has held a Bank Account of
              Mr. Hyman at any time since September 1, 2013, compelling the production of: For the
              period from September l, 2013, to the present, copies of all wire transfer records, debit
              advices, credit advices, remittance advices, statements of account, correspondence,
              emails, checks, demand drafts, or any other documents processed or held with respect
              to any Bank Account of Mr. Hyman.15
         •    An Order that the applicant may serve subpoenas duces tecum on any income tax
              preparer, advisor, or accountant residing or found in the District of Columbia who
              prepared, advised, or assisted with Mr. Hyman’s U.S. federal income tax returns and/or
              related materials for the years 2014, 2015 2016, 2017, and/or 2018, compelling the
              production of: Copies of all correspondence, emails, documents, tax returns, schedules
              to the same, and any other records in electronic or hard copy form that show the
              quantum, sources, and nature of Mr. Hyman's income from January 1, 2014, to
              December 31, 2018.

         The Court will DENY WITHOUT PREJUDICE the two overly broad requests for

discovery from Mr. Hyman. The applicant may immediately file a more narrowly tailored

request for financial/tax information that is directly relevant to the airline and the contemplated

lawsuit. If, at a later date, the applicant wants to refile these requests as currently worded, for the

reasons explained in this Memorandum Opinion, it will need to make a strong showing that such

broad discovery is warranted. The current wording of these requests asks for:

         •    An Order that the applicant may serve duces tecum on Lester S. Hyman, Esq.,
              compelling the production of: (1) For the period from September 1, 2013 to the present,
              copies of all account statements, payment advice slips, checks, wire transfer
              confirmations, cash receipt slips, or any other financial document (whether in electronic
              or hardy copy form) in respect to any Bank Account of Mr. Hyman, including
              documents or communications of any kind showing information regarding any and all
              payments or deposits made by electronic funds transfer, banker’s draft, check, or cash
              for the credit of any Bank Account of Mr. Hyman; and (2) For the years 2014, 2015,
              2016, 2017, and 2018, copies of all U.S. federal income tax returns (including all
              schedules to such tax returns) filed by Mr. Hyman as well as a statement setting out a
              detailed breakdown of the sources, nature, and amounts of income realized by Mr.
              Hyman in those years.




15
  A “Bank Account of Mr. Hyman” is any account held at any bank, savings and loan association, credit union,
securities broker-dealer, or other financial institution that is held in the name of Mr. Hyman or any legal entity, in
which Mr. Hyman holds or has held, directly or indirectly, legally or beneficially, a fifty percent or greater interest.

                                                           21
         As set forth below and in the accompanying Order, the Court will GRANT the

application with respect to all other requests for discovery from Mr. Hyman.

         It will be ORDERED that the applicant may serve subpoenas duces tecum on Lester S.

Hyman, Esq., compelling the production of: (1) His entire client file for the BVI, which shall

also include any documents, correspondence, or any other material that should be in the client

file but that Mr. Hyman may not as of yet have included in the client file; (2) For the period of

January 1, 1987 to the present, copies of all documents (whether in electronic or hard copy form)

evidencing, describing, or otherwise mentioning any retainers, letters of engagement, letters of

instructions, or any other document setting out the nature of the agreement(s) between Mr.

Hyman and the BVI for the provision of legal advice or other services to the BVI; (3) For the

period from August 1, 2013 to the present, copies of all documents and information (whether in

electronic or hard copy form) in Mr. Hyman’s possession, custody, or control arising from or in

connection with Mr. Hyman’s provision of legal or other services to the BVI including, but not

limited to, documents and information relating to the failed airline venture; (4) For the period

from January 1, 1987 to December 31, 2017, copies of all annual reports (or similar) issued by

Mr. Hyman to the BVI that set out a summary of the services rendered by Mr. Hyman in

exchange for his $100,000 annual retainer; and (5) For the period from August 1, 2013 to the

present, copies of all communications (whether in electronic or hardy copy form) in Mr.

Hyman’s possession, custody, or control between Mr. Hyman and any of the Operator Parties.16




16
   The “Operator Parties” include: (1) BV Airways Inc.; (2) Castleton Holdings LLC; (3) Colchester Aviation LLC;
(4) Colchester Aviation Ltd.; (5) Raptor Aviation Ltd.; (6) any shareholders (whether indirect or direct, corporate or
individual, legal or beneficial), directors, officers, or any other related party or affiliate of, or acting on behalf of or
in conjunction with, any of the enumerated five legal entities; (7) Bruce Bradley; (8) Jamaal Brown; (9) Adam
Frieman; (10) Scott Weisman; (11) Jerry Willoughby; and/or (12) any party acting on behalf of or in conjunction
with any of the five enumerated individuals.

                                                            22
       It will be ORDERED that the applicant may serve subpoenas ad testificandum on Mr.

Hyman, compelling him to testify by way of sworn deposition regarding all matters relating to:

(1) Any aspect, fact, or other thing arising out of or in any way connected with his representation

of the BVI as its attorney; and (2) Any aspect, fact, or other thing connected in any way, also

including any aspect, fact, or other thing regarding the BVI’s and/or Mr. Hyman's

communications and relationships, with any of the Operator Parties.

       A separate Order accompanies this Memorandum Opinion.




Date: May 23, 2020                                              ssss/s/ Royce C. Lamberthsssssss
                                                                        Royce C. Lamberth
                                                                United States District Court Judge




                                                23